Case 6:19-cv-02318-RBD-GJK Document 23 Filed 03/24/20 Page 1 of 14 PageID 403



                          UNITED STATES DISTRICT COURT
                           MIDDLE DISTRICT OF FLORIDA
                               ORLANDO DIVISION

DISNEY ENTERPRISES, INC.;
LUCASFILM LTD. LLC; and
LUCASFILM ENTERTAINMENT
COMPANY LTD. LLC,

      Plaintiffs,

v.                                                  Case No. 6:19-cv-2318-Orl-37GJK

MOUSEPRINT MEDIA, LLC; and ERIC
A. WICHHART,

      Defendants.
_____________________________________

                                      ORDER

      This matter comes before the Court upon the Notice of Filing Stipulated

Permanent Injunction and Final Order (Doc. 22 (“Notice”)) submitted by Disney

Enterprises, Inc., Lucasfilm Ltd. LLC, Lucasfilm Entertainment Company Ltd. LLC

(collectively, “Plaintiffs” or “Rightsholders”) and Mouseprint Media, LLC d/b/a

Disgear    a/k/a www.disgeardesigns.com        and Eric   A.   Wichhart (collectively,

“Defendants”). The parties voluntarily enter into this Stipulated Permanent Injunction

and Final Order (Doc. 22-1 (“Order”)). The Court makes the following findings of fact

and conclusions of law:

      1.     The Court has jurisdiction over Plaintiffs, Defendants and the subject

             matter of this action.




                                         -1-
Case 6:19-cv-02318-RBD-GJK Document 23 Filed 03/24/20 Page 2 of 14 PageID 404



      2.    Defendants have stipulated that Plaintiffs are the owners of the copyrighted

            properties identified in the federal copyright registrations indexed and

            attached hereto as Exhibit 1-A, as well as the distinctive trademarks

            identified by the index of trademark registrations attached hereto as Exhibit

            1-B. The copyrighted properties and trademarks identified in Exhibits 1-A

            and 1-B of this Order will collectively be referred to as the “Rightsholders’

            Properties.” Defendants agree that the respective registrations are valid,

            subsisting and conclusive proof of Plaintiffs’ rights to the Rightsholders’

            Properties.

      3.    Plaintiffs brought this action against the Defendants, alleging claims of

            trademark infringement, unfair competition, and copyright infringement.

      4.    Plaintiffs’   action arose out      of   Defendants’ infringement    of   the

            Rightsholders’ Properties through an online retail sales business that

            manufactures, markets, sells, offers for sale, and distributes unauthorized

            goods, including apparel which reproduces, depicts and/or incorporates

            the Rightsholders’ Properties (“Unauthorized Goods”). Defendants sell,

            market, advertise, and offer for sale the Unauthorized Goods through its

            own directly operated websites located at www.myfavoritedisgear.com,

            www.disgeardesigns.com [redirecting to www.myfavoritedisgear.com],

            and www.behindthemouse.com (collectively, “Commercial Websites”), as

            well as online marketplace websites, and numerous content-sharing and

            social media platforms. Defendants also utilize various trademarks and

                                          -2-
Case 6:19-cv-02318-RBD-GJK Document 23 Filed 03/24/20 Page 3 of 14 PageID 405



            service marks which infringe upon the Rightsholders’ Properties

            (individually   and    collectively,   “Defendants’ Infringing     Marks”).

            Defendants’ Infringing Marks include the DISGEAR word mark (Reg. No.




            4917399), DISGEAR device                  (App. No. 88312616), LIVE THE

            MAGIC mark (App. No. 88312574), SIMPLY MAGICAL mark (Reg. No.




            5339363), and HOME device              (App. No. 88221278).

      5.    Defendants have never been authorized by the Plaintiffs to manufacture,

            market, sell, offer for sale, or distribute merchandise bearing unauthorized

            simulations, reproductions, counterfeits, copies, or colorable imitations of

            the Rightsholders’ Properties, or any design of a substantially similar

            appearance to the Rightsholders’ Properties.

      6.    Plaintiffs allege they have suffered irreparable injury as a result of

            Defendants’ manufacturing, marketing, selling, offering for sale, and

            distribution    of    merchandise      bearing   unauthorized   simulations,

            reproductions, counterfeits, copies, or colorable imitations of the

            Rightsholders’ Properties, or any design of a substantially similar

            appearance to the Rightsholders’ Properties. Plaintiffs will continue to

            suffer irreparable harm and injury should this Court not issue a permanent

            injunction enjoining such actions by the Defendants.



                                           -3-
Case 6:19-cv-02318-RBD-GJK Document 23 Filed 03/24/20 Page 4 of 14 PageID 406



      7.    Defendants have stipulated and agreed to entry of a Permanent Injunction

            and Final Order, forever enjoining them from manufacturing, marketing,

            selling, offering for sale, distributing, or commercial exploitation of any

            kind, of merchandise bearing unauthorized simulations, reproductions,

            counterfeits, copies, or colorable imitations of the Rightsholders’ Properties,

            or any design of a substantially similar appearance to the Rightsholders’

            Properties, including but not limited to further distribution of the

            Unauthorized Goods or use of the Defendants’ Infringing Marks.

      Accordingly, it is ORDERED AND ADJUDGED as follows:

      1.        A permanent injunction is entered as to Defendants, pursuant to Rule 65 of

            the Federal Rules of Civil Procedure, enjoining Defendants, their agents,

            servants, employees, and attorneys, and upon those persons in active

            concert or participation with them who receive actual notice of this Order

            by personal service or otherwise, from the following actions:

           a.         Manufacturing, marketing, selling, offering for sale, and distributing

                      any merchandise or services not authorized by the Plaintiffs and

                      bearing unauthorized simulations, reproductions, counterfeits,

                      copies, or colorable imitations in violation of Plaintiffs’ intellectual

                      property rights, or any design of a substantially similar appearance

                      to the Rightsholders’ Properties identified in Exhibits 1-A and 1-B to

                      this Order, including but not limited to the Unauthorized Goods and

                      the Defendants’ Infringing Marks;

                                             -4-
Case 6:19-cv-02318-RBD-GJK Document 23 Filed 03/24/20 Page 5 of 14 PageID 407



          b.      Passing off, inducing, or enabling others to sell or pass off as

                  authentic products produced by the Plaintiffs or otherwise

                  authorized by the Plaintiffs, any product not manufactured by

                  Plaintiffs, or produced under the control or supervision of the

                  Plaintiffs and approved by the Plaintiffs, which infringe the

                  intellectual property rights vested in any of the Rightsholders’

                  Properties identified in Exhibits 1-A and 1-B to this Order, including

                  but not limited to the Unauthorized Goods and the Defendants’

                  Infringing Marks;

           c.     Committing any act, including making false statements or

                  representations, suggesting or otherwise causing purchasers to

                  believe that products from Defendants are those sold under the

                  control or supervision of the Plaintiffs, or affiliated, sponsored,

                  approved, or guaranteed by the Plaintiffs, or connected with and

                  produced under the control or supervision of the Plaintiffs;

          d.      Further diluting and infringing the Plaintiffs’ intellectual property

                  rights in the Rightsholders Properties, or otherwise damaging the

                  goodwill associated with the same;

          e.      Using the Rightsholders’ Properties in any unauthorized manner,

                  including in conjunction with the creation of apparel and provision

                  of retail apparel sale services;



                                          -5-
Case 6:19-cv-02318-RBD-GJK Document 23 Filed 03/24/20 Page 6 of 14 PageID 408



           f.         Effecting corporate assignments or transfers, forming new entities or

                      associations, or utilizing any procedure or device for the purpose of

                      circumventing or otherwise avoiding the prohibitions set forth in

                      Subsections a-e above; and

           g.         Causing, aiding, or abetting any other person from doing any act

                      proscribed in Subsections a-f above.

      2.        Defendants shall deliver for destruction any and all Unauthorized Goods

                in their possession or under their control bearing any of the Rightsholders’

                Properties or any simulation, reproduction, counterfeit, copy, or colorable

                imitation thereof, as well as any all devices, or software used in the

                manufacture or production of such infringing merchandise, to Plaintiffs’

                counsel or their authorized representative, and all advertising or marketing

                materials used in conjunction with the sale or offer for sale of such

                unauthorized goods or services. Defendants shall work with Plaintiffs’

                counsel to arrange for this transfer on a mutually convenient time and date,

                but no later than twenty (20) days from entry of this Order.

      3.        Defendants shall effect the following regarding the Defendants’ Infringing

                Marks via a written agreement of settlement, executed no later than twenty

                (20) days from entry of this Order:

                a.    Leave abandoned the United States Patent & Trademark Office

                      (“USPTO”) applications for the HOME (App. No. 88221278) and

                      DisGear (App. No. 88312616) device marks;

                                             -6-
Case 6:19-cv-02318-RBD-GJK Document 23 Filed 03/24/20 Page 7 of 14 PageID 409



            b.     Expressly abandon the USPTO registration application for the LIVE

                   THE MAGIC mark (App. No. 88312574);

            c.     Expressly abandon the DISGEAR (Reg. No. 4917399) and SIMPLY

                   MAGICAL (Reg. No. 5339363) word mark registrations recorded

                   with the USPTO;

            d.     Agree not to renew, refile, attempt to register, register, or otherwise

                   use any trademark, service mark, trade name, or other name or

                   identifier containing the terms, components of, or derivatives of the

                   terms “Disney,” “Mouse,” “Magic,” or any confusingly similar

                   terms, including but not limited to the Defendants’ Infringing

                   Marks; and

            e.     Cooperate with Plaintiffs to execute any documentation and/or

                   authorization(s) necessary to effectuate the obligations set forth in

                   Subsections a-d above.

      4.    Defendants shall transfer ownership of the Commercial Websites to

            Plaintiffs no later than twenty (20) days from entry of this Order.

            Defendants shall cooperate with Plaintiffs to execute any documentation

            and/or authorization(s) necessary to effectuate such transfer of ownership.

            If such transfer does not occur within the allotted timeframe, Plaintiffs will

            provide a copy of this Order to the relevant domain name registrar(s),

            requesting immediate transfer of ownership in compliance with this Order.



                                          -7-
Case 6:19-cv-02318-RBD-GJK Document 23 Filed 03/24/20 Page 8 of 14 PageID 410



      5.    The Court shall retain jurisdiction of this action for purposes of enforcing

            injunctive relief and this Order, by way of contempt or otherwise.

            Defendants agree not to contest the validity of the Rightsholders’ Properties

            in any such proceedings.

      6.    The parties waive appeal of this Permanent Injunction and Final Order.

      7.    The case is DISMISSED with prejudice, each party to bear its respective

            attorneys’ fees and costs as related to this action.

      8.    The Clerk of the Court is DIRECTED to close this case and terminate all

            pending motions.

      DONE AND ORDERED in Chambers in Orlando, Florida, on March 24, 2020.




Copies to:
Counsel of Record




                                           -8-
Case 6:19-cv-02318-RBD-GJK Document 23 Filed 03/24/20 Page 9 of 14 PageID 411




                     EXHIBIT 1-A
Case 6:19-cv-02318-RBD-GJK Document 23 Filed 03/24/20 Page 10 of 14 PageID 412




                      DISNEY’S COPYRIGHTED DESIGNS


Copyright                     Title of Work               Type of Work
Registration                   (Character)
VA 58-937              Mickey - 1 (Mickey Mouse)          Model Sheet
VA 2-056-530    Disney Mickey Mouse – Adult Branding      Style Guide
VA 1-812-381        Simply Mickey – Fashion & Home        Style Guide
VAu 1-224-658        Disney Pirates of the Caribbean      Style Guide
VA 2-056-418      Disney Minnie Mouse Adult Branding      Style Guide
VA 2-046-132   Disney Minnie Mouse: The House of Minnie   Portfolio
VA 1-857-568             It’s All About Minnie            Style Guide
VA 1-869-412  Born to Shop Minnie’s Mad About Shopping    Style Guide
VAu 1-224-528 Sweet Treats: SHDR FY16 Minnie Sweetheart   Style Guide
                              Confectionary
VA 2-013-265           Disney Pixar Finding Dory          Character Art
VA 1-110-867                   Tinker Bell                Style Guide
VAu 1-224-516           Shanghai Disney Resort            Style Guide
VAu 1-360-045   RunDisney Walt Disney World Marathon      Style Guide
                              Weekend 2017
VAu 1-359-338 Christmas 2017 Woodland Wonder Storybook    Style Guide
VA 1-927-042                  Disney Frozen               Art Collection
VA 2-101-248                      Goofy                   Style Guide


                   LUCASFILM’S COPYRIGHTED DESIGNS


Copyright                    Title of Work                Type of Work
Registration                  (Character)
VA 1-910-796              Star Wars: Classics             Style Guide
VA 1-875-024               Star Wars Prequel              Style Guide
VA 1-885-788            Star Wars Collection 2            Style Guide
VA 2-007-387          Star Wars: Retro Road Trip          Portfolio
Case 6:19-cv-02318-RBD-GJK Document 23 Filed 03/24/20 Page 11 of 14 PageID 413




                      EXHIBIT 1-B
Case 6:19-cv-02318-RBD-GJK Document 23 Filed 03/24/20 Page 12 of 14 PageID 414




                          DISNEY’S TRADEMARKS


       Mark             Design        Registration   Date of Issuance       Class
                                       Number
 “Mickey Mouse”                        3,011,935     November 1, 2005         25
                                                                          9, 14, 16,
 “Mickey Mouse”                        3,588,873       March 10 2009
                                                                            18, 25
                                                                          9, 16, 18,
 “Mickey Mouse”                        3,750,188     February 16, 2010
                                                                              25


                                                                          16, 18, 20,
 “Mickey Mouse”
                                       2,704,887        April 8, 2003     21, 24, 25,
 Design
                                                                              28



 Mickey Mouse 3-
                                       2,784,058     November 18, 2003        25
 Circle Device

 “Pluto”                               4,309,514      March 26, 2013          25
 “Pluto”                               4,350,381      June 11, 2013           41
 “Tinkerbell”                          3,580,887     February 24, 2009        25


 “Tinkerbell”
                                       3,370,950      January 15, 2008        25
 Design




 Disney Castle
                                       4,006,387       August 2, 2011       9, 41
 Device


 “Disney Princess”                     3,367,264      January 8, 2008         25
 “Disney Princess”                     3,506,495     September 23, 2008       25
 “Disney”                              3,340,426        June 1, 2004          25
 “Disney”                              3,088,198        May 2, 2006           25
Case 6:19-cv-02318-RBD-GJK Document 23 Filed 03/24/20 Page 13 of 14 PageID 415




       Mark             Design        Registration   Date of Issuance    Class
                                       Number


 “Disney
                                       5,312,434     October 17, 2017     25
 Collection”




 “Made With
                                       5,256,664      August 1, 2017      25
 Magic”

 “Magic
                                       1,072,396     August 30, 1977      41
 Kingdom”
 “Alive With                                                              41
                                       5,206,015       May 16, 2017
 Magic”
 “Magic Your
                                       3,207,772     February 13, 2007    41
 Way”


                   LUCASFILM PLAINTIFFS’ TRADEMARKS


       Mark             Design        Registration   Date of Issuance    Class
                                       Number



 Darth Vader
                                       3,443,879       June 10, 2008     25, 28
 Helmet Design




                                                                         25, 28
 Darth Vader
                                       3,646,331       June 30, 2009
 Helmet Design




                                       3
Case 6:19-cv-02318-RBD-GJK Document 23 Filed 03/24/20 Page 14 of 14 PageID 416




      Mark              Design        Registration   Date of Issuance    Class
                                       Number



                                       4,989,195       June 28, 2016      28
 MAY THE
 FOURTH BE
 WITH YOU
 THE FORCE                             4,396,375     September 3, 2013    16




                                       4
